Citation Nr: 1145490	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDING OF FACT

The medical evidence of record does not show posttraumatic stress disorder (PTSD) related to active military service for VA purposes.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's December 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with his service connection claim for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's June 2011 remand, the RO afforded the Veteran a VA examination to determine the etiology of any PTSD found.  The Board finds that the VA examination was adequate, as it was based upon a complete review of the Veteran's claims file and consideration of the Veteran's lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has neither advanced an argument that the VA examination was deficient in any respect, nor that he was prejudiced thereby.  Under these circumstances, the Board also finds that there has been substantial compliance with its June 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In a rating decision dated in December 2007, the Veteran's claim of entitlement to service connection for memory loss with depression was denied.  The Veteran did not appeal this decision and therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002).  In a statement received in November 2008, the Veteran specifically claimed entitlement to service connection for PTSD.  Service connection for PTSD was denied by the RO, and this appeal resulted.  Accordingly, the Board is narrowly construing the issue within its jurisdiction as entitlement to service connection for PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The in-service stressors claimed by the Veteran are related to his fear of hostile military activity.  The Veteran claims that he served at the inner German border between Czechoslovakia and Germany for approximately three to four months to install communication lines and during this tour of duty he feared for his life every day.  He described that "[w]e worked in an area where the Russians were on one side and the Germans on the other, and in between, there was a dirt road separating the two.  We worked on the German side, however, we were subject to get hurt, shot[,] or cut, because the Russians and East Germany did not want us to put up any kind of communication lines."  

The Veteran's service personnel records reveal that he served in Germany while assigned to the Company C 25th Signal Battalion APO 227 from November 1960 to May 1963.  His DD Form 214 also shows that his military occupation specialty was a Lineman.  Therefore, the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service.  

The Veteran's service treatment records are silent as to any complaints, treatments, or diagnoses of PTSD or any other psychiatric disorder. 

After separation from service, a November 2008 psychiatric evaluation report, indicates that the Veteran reported his military stressors while he was stationed in Germany and that he feared for his life on many occasions during this time.  He reported an incident where a fellow soldier was killed by a Russian soldier and stated that he witnessed the body being loaded on the trunk.  The Veteran stated that this incident haunted him and he had nightmares about it.  He reported flashbacks and avoidance of the subject.  The Veteran was also suspicious that his medical condition might have been caused by some experimental drugs given to him by the military during his military service.  The Veteran reported that ever since that incident, he became extremely irritable, angry with outbursts, and anxious.  He stated that he could not stand still and described himself as a grenade waiting to explode.  He further reported that he was court-martialed for assault with a deadly weapon on another soldier and that he started to drink heavily in service.  The private physician stated that the Veteran's continued drinking might have contributed to his issues.  It was further noted that the Veteran had anger outbursts easily, frustration, poor sleep, nightmares, and problems getting along with others.  He did not like to remember or talk about the issue that bothered him.  The Veteran denied any past psychiatric history or any psychiatric treatment or suicide attempt.  The diagnostic impressions were chronic PTSD and depression disorder, not otherwise specified.  

The Veteran underwent a VA examination in August 2011.  The VA examiner stated that the claims file was reviewed.  The examiner reviewed the November 2008 private medical report noting the Veteran's reports of inservice stressors and his anxiety and anger issues due to the stressors.  The Veteran stated that prior to service he had no behavioral disturbance or legal problems, but got into fights and had problems with family.  During military service he had two court-martial's for assault with a deadly weapon because "[w]e assaulted a German national communist."  He also reported an incident where he was beat unconscious and dumped in a ditch by a "German communist."  He reported a history of impulse control problems, which caused him to get into fights "a lot."  With regard to PTSD stressors, the Veteran reported that he drank and got into a fights with "German communist" while stationed near the Berlin Wall, and was court-marshaled as it was not considered as military duty.  The Veteran described that he had some bruises but no fracture or major injuries whereas the German communist got hurt "pretty bad."  He also claimed conspiracy relating to radio frequency or radiation that caused his peripheral artery disease.  As for PTSD symptoms, the examiner found that while the Veteran's irritability and outbursts of anger indicated persistent symptoms of increased arousal, there were no symptoms present for persistent reexperiencing the traumatic event.  The Veteran did not report any symptoms of flashbacks, nightmares, or avoidance of "German communist."  The examiner found that the irritability and anger issues were not connected to the Veteran's reported stressors.  The examiner further stated that although the Veteran's main complaint was his suspicion regarding possible radio frequency or radiation causing his peripheral artery disease, as such allegation could not be substantiated.  There was no behavioral, cognitive, social, affective, or somatic change that the Veteran attributed to stress exposure.  The VA examiner concluded that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD, and therefore, an Axis I diagnosis was not provided.  

The Veteran's statements as to the circumstances of his service near in Germany are competent evidence of what he personally experienced in service and the Board has no reason to doubt the credibility of such statements.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

In this case, the Veteran did not serve in combat and his alleged stressors are not related to combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  There is no evidence of record that corroborates the Veteran's statements with regard to his alleged stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Nevertheless, the Veteran contends that his stressors are related to his fear of hostile military activity.  Therefore, if the criteria of 38 C.F.R. § 3.304(f)(3) are met, corroboration of the Veteran's claimed stressors is not required.  The Veteran's claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service.  Although a private examiner in 2008 diagnosed chronic PTSD related to his military service, in cases where the stressors are related to his fear of hostile military activity, for VA purposes, service connection for PTSD is not warranted unless a VA examiner confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

However, while the claimed stressors relate to the Veteran's fear of hostile military activity and the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, the VA examiner in this case found that the claimed stressors were not adequate to support a diagnosis of PTSD or that the Veteran's symptoms were related to the claimed stressors.  See 38 C.F.R. § 3.304(f)(3).  In so finding, the VA examiner reviewed the claims file, to include the November 2008 private medical report, and considered the Veteran's statements.  Accordingly, service-connection for PTSD is not warranted.  38 C.F.R. § 3.304(f)(3).

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


